GLADIS, Senior Judge
(concurring in the result):
I join in rejecting the assignments of error and affirming the findings and sentence, but write separately because I do not subscribe to the dicta that the accused was not notified for the purposes of Rule for Courts-Martial (R.C.M.), 707 by delivery by trial counsel to defense counsel of a copy of the preferred charges on 27 May 1986. Cf. Thomas v. Eddington, 26 M.J. 95 (C.M.A.1988). It is unnecessary to decide whether the 120-day clock was triggered on 27 May 1986 or 12 June 1986. Even if the clock started on 27 May 1986, the accused was brought to trial within 120 days because the period from 22 September 1986 to 6 October 1986 was properly excluded under R.C.M. 707(c)(5)(A).